Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      It appears that commas were missing from the claims since a first precharge voltage is not being applied to a bit line through first and second string selection transistors but rather a precharge voltage is being applied from a bit line to the channels through first and second string selection transistors. The same issue is observed with the second precharge through the first and second ground selection transistors, wherein a second precharge of the channels is performed through the first and second ground selection transistors from the source line to which a second precharge voltage is applied.  Hence, commas were added.
The application has been amended as follows: 

In the claims:

1.  A program method of a nonvolatile memory device comprising a plurality of cell strings connected between a plurality of bit lines and a source line, each cell string comprising a first string selection transistor, a second string selection transistor, a plurality of memory cells, a second ground selection transistor, and a first ground selection transistor being arranged in series between a bit line and the source line, the program method comprising: 
initializing channels with respect to the plurality of cell strings; and 
performing a program operation on a selected memory cell among the plurality of memory cells, wherein the initializing of the channels comprises: 
performing a first precharge on the channels of the plurality of cell strings, using a first precharge voltage applied to the plurality of bit lines, through the first and second string selection transistors; 
performing a second precharge on the channels of the plurality of cell strings, using a second precharge voltage applied to the source line, through the first and second ground selection transistors; 3Application Serial No. To Be AssignedCustomer No. 74,712
applying a ground voltage or a first negative voltage lower than the ground voltage to a first string selection line connected to the first string selection transistor;   
applying the ground voltage to a second string selection line connected to the second string selection transistor; 
applying the ground voltage to a second ground selection line connected to the second ground selection transistor; and 
applying the ground voltage or a second negative voltage lower than the ground voltage to a first ground selection line connected to the first ground selection transistor, wherein the first precharge is performed simultaneously with the second precharge.

14.  A program method of a nonvolatile memory device comprising a plurality of cell strings connected between a plurality of bit lines and a source line, each cell string comprising a first string selection transistor, a second string selection transistor, a plurality of memory cells, a second ground selection transistor, and a first ground selection transistor being arranged in series between a bit line and the source line, the program method comprising: 
initializing channels with respect to the plurality of cell strings; and 
performing a program operation on a selected memory cell among the plurality of memory cells, wherein the initializing of the channels comprises: 
applying a word line voltage having a power voltage applied to the nonvolatile memory device to one or more word lines of programmed memory cells among the plurality of memory cells; 
performing a first precharge on the channels of the plurality of cell strings, using a first precharge voltage applied to the plurality of bit lines, through the first and second string selection transistors; and 
performing a second precharge on the channels of the plurality of cell strings, using a second precharge voltage applied to the source line, through the first and second ground selection transistors, 
wherein the first precharge is performed simultaneously with the second precharge, and 
wherein the power voltage is greater than a ground voltage, and the first precharge voltage and the second precharge voltage are greater than the power voltage.

28.  A nonvolatile memory device comprising: a memory cell array comprising a plurality of cell strings connected between a plurality of bit lines and a source line, each cell string comprising a first string selection transistor, a second string selection transistor, a plurality of memory cells, a second ground selection transistor, and a first ground selection transistor being arranged in series between a bit line and the source line; and 
a control circuit configured to perform an operation of initializing channels with respect to the plurality of cell strings and a program operation on a selected memory cell among the plurality of memory cells, 
wherein the control circuit is configured, in the operation of initializing the channels, to: 
perform a first precharge on the channels of the plurality of cell strings, using a first precharge voltage applied to the plurality of bit lines, through the first and second string selection transistors; and 10Application Serial No. To Be AssignedCustomer No. 74,712 
simultaneously perform a second precharge with the first precharge on the channels of the plurality of cell strings, using a second precharge voltage applied to the source line, through the first and second ground selection transistors, 
wherein the first precharge voltage and the second precharge voltage are greater than a power voltage applied to the nonvolatile memory device, and 
wherein the power voltage is greater than the ground voltage.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of applying a ground voltage or a first negative voltage lower than the ground voltage to a first string selection line connected to the first string selection transistor; applying the ground voltage to a second string selection line connected to the second string selection transistor; applying the ground voltage to a second ground selection line connected to the second ground selection transistor; and 
applying the ground voltage or a second negative voltage lower than the ground voltage to a first ground selection line connected to the first ground selection transistor, wherein the first precharge is performed simultaneously with the second precharge in combination with the other limitations thereof as is recited in the claim. Claims 2-13 depend on claim 1.

Regarding claim 14: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of 
applying a word line voltage having a power voltage applied to the nonvolatile memory device to one or more word lines of programmed memory cells among the plurality of memory cells; and wherein the power voltage is greater than a ground voltage, and the first precharge voltage and the second precharge voltage are greater than the power voltage in combination with the other limitations thereof as is recited in the claim. Claim 15 depends on claim 14.

Regarding claim 28: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the first precharge voltage and the second precharge voltage are greater than a power voltage applied to the nonvolatile memory device, and 
wherein the power voltage is greater than the ground voltage in combination with the other limitations thereof as is recited in the claim. Claims 29-32 depend on claim 28.

	

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827